DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-10 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerard et al. US patent 6,209,128 [herein “Gerard”].
Claim 1 recites “An apparatus comprising a processor having programmed instructions to: update a versioned object by appending a latest version of the versioned object to a data structure;”
Gerard teaches an apparatus and method to access multiple versions of multiple interrelated objects in an object-oriented system (5:63-66). Every object has an object identifier (8:35-38), and every version of every object has a version identifier (9:63-67). Object references are stored in a lookup table (i.e., data structure), and a new versioned object is created (i.e., object updated) by inserting (i.e., appending) its reference into the lookup table (10:1-7).
Claim 1 further recites “read a predetermined version identifier corresponding to the latest version from a pointer entry; and”.
Gerard uniquely identifies or references a versioned object by a pair of (object, version) identifiers (i.e., pointers) (8:35-38), including the latest version of the object.
Claim 1 further recites “look up the latest version of the versioned object, in the data structure, using the predetermined version identifier corresponding to the latest version of the versioned object.”
Gerard stores object references in a lookup table (10:1-7). Given a pair of (object, version) identifiers for its latest version (i.e., predetermined version identifier), the corresponding object reference can be looked up in the table.
Claims 8 and 15 are analogous to claim 1, and are similarly rejected.

Claim 2 recites “The apparatus of claim 1, the processor further having programmed instructions to update the pointer entry to include the predetermined version identifier.”
To update an object, Gerard creates a copy of the object as the old archival version, updates the original object, and makes (i.e., updates) existing object references (i.e., pointer entries) point to the latest or most recent (i.e., predetermined) version (fig. 3, #320; 8:8-16).
Claims 9 and 16 are analogous to claim 2, and are similarly rejected.

Claim 3 recites “The apparatus of claim 1, the processor further having programmed instructions to: determine that versioning is suspended for the versioned object; and overwrite the latest version of the versioned object with a second latest version of the versioned object.”
To update an object, Gerard creates a copy of the object first. System policy can specify (i.e., determine) whether to modify the original or the copy of object, and whether to remove 
Claims 10 and 17 are analogous to claim 3, and are similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 11-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gerard as applied to claims 1, 8 and 15 above respectively, and further in view of B+-Tree Indexes. http://web.csulb.edu/~amonge/classes/common/db/B+TreeIndexes.html, 8/4/2018, pp. 1-7 [herein “BTree”].
Claim 4 recites “The apparatus of claim 1, the processor further having programmed instructions to perform an n-way search of a second data structure to locate the data structure.”
Gerard teaches claim 1, but does not disclose this claim; however, tables (i.e., data structure) in industry standard RDBMS are indexed by balanced trees (i.e., second data structure) to enable efficient multi-way (i.e., n-way) search of tables (BTree: pp. 1/7).
Gerard with BTree. One having ordinary skill in the art would have found motivation to store Gerard’s lookup table of object references in an industry standard RDBMS that supports efficient search of versioned objects.
Claims 11 and 18 are analogous to claim 4, and are similarly rejected.

Claim 5 recites “The apparatus of claim 1, the processor further having programmed instructions to look up a specified version of the versioned object by searching each metadata entry of the versioned object until finding a first metadata entry having a version identifier matching a specified version identifier corresponding to the specified version of the versioned object.”
Gerard teaches claim 1, where every versioned object is uniquely identified by a pair of (object, version) identifiers (8:35-38). Object references (i.e., metadata entries) are stored in a lookup table (10:1-7). Gerard does not disclose this claim; however, tables in industry standard RDBMS are indexed by balanced trees to enable efficient search of tables (BTree: pp. 1/7).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Gerard with BTree. One having ordinary skill in the art would have found motivation to store Gerard’s lookup table of object references in an industry standard RDBMS that supports efficient search of versioned objects.


Claim 6 recites “The apparatus of claim 1, the processor further having programmed instructions to: sort metadata entries corresponding to the versioned object; read a first metadata entry at an index equal to a counter; increment the counter; and repeat the reading the first metadata entry and the incrementing the counter until the predetermined counter satisfies a predetermined threshold.”
Gerard teaches claim 1, but does not disclose this claim; however, Keys in B+-tree are sorted in lexicographical order (BTree: pp. 2/7). Search (i.e., read) is performed iteratively, starting from the root node (i.e., counter = 1), until either the key is found, or a leaf node is reached (i.e., counter = tree height or predetermined threshold) (BTree: pp. 3/7).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Gerard with BTree. One having ordinary skill in the art would have found motivation to store Gerard’s lookup table of object references in an industry standard RDBMS that supports efficient search of versioned objects using balanced tree index.
Claims 13 and 20 are analogous to claim 6, and are similarly rejected.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gerard as applied to claim 1 above, and further in view of Stopford. Log Structured Merge Trees. Http://www.benstopford.com/2015/02/14/log-structured-merge-trees/, 2015, pp. 1-8 [herein “Stopford”].
Claim 7 recites “The apparatus of claim 1, wherein the data structure is a log-structured-merge tree.”
Gerard teaches claim 1, but does not disclose this claim; however, log-structured merge tree is used widely as the main file organization strategy for big-data databases (Stopford: pp. 1/8).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Gerard with Stopford. One having ordinary skill in the art would have found motivation to store Gerard’s lookup table of object references in a big-data database whose file organization is optimized for append operation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599.  The examiner can normally be reached on Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        

/ALEX GOFMAN/Primary Examiner, Art Unit 2163